 In the Matter Of METROPOLITAN LIFE INSURANCE COMPANYandINTER-NATIONAL UNION OP LIFE INSURANCE AGENTSCase No. 18-R-1298.Decided October22, 194511r.Harry D. Gutt/zrie,of New York City, for the Company.11r.Ray T. McCann,ofMilwaukee, Wis., for the Independent.Mr. Joe Moran,of Chicago, Ill., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union Life InsuranceAgents, herein called the Independent, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Metropolitan Life Insurance Company, New York City,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before ClarenceA.Meter, Trial Examiner.The hearing was held at Des Moines,Iowa, on July 18, 1945. The Company, the Independent, and UnitedOffice & ProfessionalWorkers of America, CIO, herein called theCIO, appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMetropolitan Life Insurance Company is a New York corporationhaving its home office in New York City. The Companyis engagedin insuring the lives and health of its policyholders.On December31, 1944, the Company had approximately 41,500,000policies in force64 N. L.R. B., No. 72.396 METROPOLITAN LIFE INSURANCE COMPANY397with a total face value of approximately$30,700,000,000.Of thesepolicies 328,000, having a face value of approximately$149,000,000,were serviced in the Company'sDistrict Offices in the State of Iowa.It had approximately 31,060,000 policyholders residing in 48 Statesof the United States,the District of Columbia,and Canada.OnDecember 31, 1944, the Company's assets totaled$6,995,450,571, con-sisting of cash, Government bonds,stocks,mortgages on real estate,real estate and policy loans and notes.All securities purchased bythe Company are delivered to its home office in New York. The Coin-pany owns its home office property in New York City, and otherproperties used in the administration of its business throughout theUnited States and Canada.The Company manages its real estatethrough 89 real estate agents in 17 States of the United States andin Canada.During the 5-year period from 1940 to 1944, the Companyannually invested in bonds, stocks,and mortgages approximately'51,063,300,000.During 1944 the Company purchased approximately$87,185 worthof furniture,fixtures,and mechanical equipment for use in its busi-ness, of which equipment more was shipped to the Company or oneof its offices from the State of New York than from any other State,and approximately 5 percent of the equipment was shipped from theState of New York to other States. During 1944, the Company pur-chased approximately$1,050,946 worth of stationery supplies andpaper, substantial portions of which were shipped to the Company'soffices from States other than the States of their destination.Duringthe year 1944 the Company spent approximately$2,606,398 for post-age, telephone,telegraph,and express services. In the same period itspent $2,864,702 for traveling expenses.On December31, 1944,there were 7 District Offices located in theState of Iowa and 132 agents attached to those offices.We find that the widespread business and financial activities ofthe Company have a direct and substantial effect upon interstate coincoerce and that the Company is engaged in commerce within the mean-ing of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion of Life Insurance Agents is an unaffiliatedlabor organization, admitting to membership employees of the Com-pany.United Office & Professional Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Independenttrict Offices until the Independent has been certified by the Board inan appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the' Independent represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIER APPROPRIATE UNITThe parties agree that the State-wide unit hereinafter described isappropriate for the purposes of collective bargaining.We have fre-quently found appropriate, absent self-organization on a broaderbasis, State-wide units such as the one here proposed and we find thatsuch a unit is appropriate in the instant proceeding?NATe find that all agents of the Company who sell industrial lifeinsurance and who are attached to and work out of district or detachedoffices in the State of Iowa, including canvassing, regular, office ac-count and detached agents, but excluding independent and retiredagents, managers, assistant managers, clerks, cashiers, secretaries andall other employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'The Field Examiner reported that the Independent submitted 47 authorization cards,40 of which bore the names of persons listed on the Company's pay roll of June 2, 1945,which contained the names of 128 employees in the appropriate unit.The CIO submitted 20 application cards, all of which bore the names of persons listedon the aforesaid pay roll.2Matter of The Prudential Insurance Company of America,47 N. L. R. B. 1103, 49N. L R B.450, 50 N. L. It.B. 689, and cases cited therein. METROPOLITAN LIFE INSURANCE COMPANY399and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tiv-es for the purposes of collective bargaining with MetropolitanLife Insurance Company, New York City, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationof temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been, rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternational Union of Life Insurance Agents, or by United Office &ProfessionalWorkers of America, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining, orby neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.